Edmonds, J.:

Independent of the ground on which, at - Nisi .Prims, I rested the nonsuit, there are other grounds sufficient to sustain it; and, even if I was wrong in holding that the discharge of the recognizance did not put an end to the *123prosecution, I was right in granting the nonsuit, because there was no want of probable cause.
It is well settled that where there is no dispute as to facts, the question of probable cause is one solely for the determination of the court. It would have been erroneous for me to have submitted to the jury to determine whether there was a want of probable cause. That was a question which it was my duty to decide, and it is manifest to me now, on reviewing the testimony as spread out in the bill of exceptions, that there was no want of probable cause. .
It is therefore no matter whether the reasons which I gave for the nonsuit, on the trial, were well grounded, or not. The exception was not to my reasoning, but to the judgment of nonsuit which I ordered. The judgment was clearly right on other grounds, if not on that which I thus rested it, and it ought not be disturbed.